Title: To George Washington from James Caldwell, 28 February 1780
From: Caldwell, James
To: Washington, George


          
            Sir,
            Springfield [N.J.] Feby 28. 1780.
          
          Experience of your Excellencys patience & readiness to indulge the Country where consistent, emboldens us to trouble you with this request. This morning, in consequence of a report, that the Connecticut Troops were to be removed & others sent down in their room, several of the most reputable inhabitants of the several Districts where the Troops are quartered have waited upon me, to intreat your Excellency to continue those who are now here.
          Your Excellency is very sensible that the best Troops cannot be quartered in families without considerable inconveniency. The difference between those now down, & those who were before them, is so very great, that the inhabitants are very solicitous these may be continued. We are very sensible your excellency does not need arguments to favour the people where in your power; & we woud not wish you to do any thing contrary to the general good of the cause or order & welfair of your Army.
          In behalf of the Inhabitans, Your Excellenys most obedt and very hume sert
          
            James Caldwell
          
          
            N.B. This will be handed by Colo. Crane.
          
         